MEMORANDUM DECISION
                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                 Feb 09 2017, 8:18 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                             CLERK
                                                                  Indiana Supreme Court
court except for the purpose of establishing                         Court of Appeals
                                                                       and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Amanda O. Blackketter                                    Curtis T. Hill, Jr.
Blackketter Law, LLC                                     Attorney General of Indiana
Shelbyville, Indiana
                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Brian D. Thompson,                                       February 9, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         73A04-1605-CR-1149
        v.                                               Appeal from the
                                                         Shelby Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      David N. Riggins, Judge
                                                         Trial Court Cause No.
                                                         73D02-1512-CM-1236



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 73A04-1605-CR-1149 | February 9, 0217   Page 1 of 9
[1]   Brian D. Thompson (“Thompson”) was convicted following a bench trial of

      battery resulting in bodily injury,1 a Class A misdemeanor. Thompson raises

      the following restated issue on appeal: whether the State presented sufficient

      evidence to support his conviction.


[2]   We affirm.


                                       Facts and Procedural History
[3]   Thompson and his long-time girlfriend, Leslie Jones (“Jones”), were friends

      with Robert Gearhart (“Robert”) and his wife, Donna Gearhart (“Donna”).

      On the afternoon of December 22, 2015, Jones and a man named James Rogers

      (“Rogers”) went to the Gearharts’ home in Shelbyville, Indiana. Once there,

      Jones and Rogers visited with Robert in his “little man cave,” which was a

      building located on the southwest corner of the property (“the shed”). Tr. at 53.

      A pile of bricks was located outside the shed. Around 2:30 p.m., Thompson

      arrived at the Gearharts’ home unannounced, and Donna, who was in the yard,

      told Thompson that Robert was in the shed. The events described in the facts

      below resulted in the State charging Thompson with Count I, Class B

      misdemeanor battery of Rogers, and Count II, Class A misdemeanor battery

      resulting in bodily injury of Jones. A bench trial was held on April 21, 2016.




      1
          See Ind. Code § 35-42-2-1.


      Court of Appeals of Indiana | Memorandum Decision 73A04-1605-CR-1149 | February 9, 0217   Page 2 of 9
[4]   During the trial, the testimony regarding the events that occurred on the

      afternoon of December 22, 2015, was wildly inconsistent. Rogers claimed that

      Thompson was the aggressor that day. Rogers testified that Thompson

      approached the shed, opened the door, and threw two bricks at Rogers. It was

      only then that Rogers picked up a baseball bat to keep Thompson away. Id. at

      9-10. Rogers said that Thompson then returned to his truck and got a fifteen-

      inch blade machete, but put it away before using it. Id. at 10. Rogers also

      testified that, when Thompson “started coming at [Rogers] again, Leslie Jones

      got in front of [Rogers] and [Thompson] caught her on the right eye with one

      heck of . . . [an] open hand slap.” Id. Rogers called the police and took Jones

      to the hospital to get treatment for her injury.


[5]   Jones testified that she was in the shed with Rogers and Robert when

      Thompson arrived. Rogers left the shed with a bat, and Thompson and Rogers

      began to fight. Id. at 21. Jones then exited the shed and tried to break up the

      fight and calm everyone down. Id. at 22, 28. Jones explained that she was

      standing in between Thompson and Rogers, but that she “wasn’t like that close

      in between them.” Id. at 28-29. Jones testified that Thompson and Rogers

      were “still throwing words at each other,” when Thompson started to argue

      with Jones. Id. at 29. During that argument, Thompson “smacked” Jones. Id.

      at 22. Jones clarified that Thompson did not punch her; instead, he hit her on

      the face with his open hand. Id. When asked if Thompson intentionally

      slapped her, Jones responded, “I don’t really, I really don’t know, honestly. I

      just know we were heated [sic] argu . . . arguments.” Id. at 30. Rogers

      Court of Appeals of Indiana | Memorandum Decision 73A04-1605-CR-1149 | February 9, 0217   Page 3 of 9
      accompanied Jones to the hospital for treatment of the cut on her eye, which

      she claimed was “irritating and it was hurting.” Id. at 24.


[6]   Thompson testified that he was not the aggressor; instead, it was Rogers who

      was the aggressor. As such, Thompson argued that he had acted in self-

      defense. Thompson said that he did not know who was inside the shed and, as

      he grabbed the handle to the door, Rogers lunged out of the door with a

      baseball bat and hit Thompson in the ribs. Id. at 54. Continuing, Thompson

      said that Rogers “tried to take [his] head off” with the bat and that he only

      threw a brick at Rogers “to defend [himself].” Id. Thompson testified that he

      grabbed the bat, threw it to the ground, “shoved [Rogers] to the ground,” and

      then walked away. Id. at 55. It was at that time that Jones exited the shed and

      told Thompson to “leave her friend alone.” Id. at 56. Defense counsel asked

      Thompson whether he had heard Jones testify that Thompson “swatted her

      with an open hand” and “hit her in the face.” Id. at 57. Thompson made no

      claim that self-defense played a part in Jones’s injury. Instead, Thompson

      responded, “I heard her say that, yes, and I do not recall doing that to her. I’ve

      never put hands on her in the past and . . . I would never do that to her.” Id.

      (emphasis added). When asked whether he could have come into contact with

      Jones while the men were “tussling,” Thompson responded, “The animosity

      and the chaos it’s a possibility, but I don’t recall it.” Id.


[7]   Officer Bryan Cole (“Officer Cole”), with the Shelbyville Police Department,

      testified that he spoke with Jones at the hospital and that Jones had told him

      that her face “hurt like hell.” Id. at 34. Officer Cole testified that he took a

      Court of Appeals of Indiana | Memorandum Decision 73A04-1605-CR-1149 | February 9, 0217   Page 4 of 9
      photograph of Jones’s injuries, which was introduced into evidence as State’s

      Exhibit 2. Id.


[8]   Following the presentation of all of the evidence and the arguments by counsel,

      the trial court found Thompson guilty of Count II, Class A misdemeanor

      battery resulting in bodily injury of Jones, and not guilty of Count I, Class B

      misdemeanor battery of Rogers, stating in pertinent part:


              Well, first of all, [Thompson], I find you guilty of count two. I
              think you touched [Jones] in a rude, insolent, or angry manner
              and, you know, you stated that, “I don’t recall.” Well, you
              would recall that. I think you just don’t want to, to remember it.
              As to count one, I’m befuddled. I don’t know what happened.
              Neither thing makes a lot of sense. [The State’s] arguments at
              the end, they are, are very interesting and I think [the prosecutor]
              makes good points, but I’m not convinced beyond a reasonable
              doubt ‘cause I don’t know what happened, you know? It, it,
              neither one makes any sense. . . . The problem with count one is
              neither party’s story makes any sense. It doesn’t make any sense
              that Mr. Thompson would suddenly rush, open the door, and
              start chucking bricks at somebody. . . . It doesn’t make any sense
              for [Rogers] to open the door and rush out with a bat. Neither
              one makes sense. . . . So, there’s a lot of issues there with that.
              But, so that makes me not convinced beyond a reasonable doubt.
              But what I am convinced of beyond a reasonable doubt [is] that
              Mr. Thompson hit [Jones]. There’s injuries to her face. She
              admitted that she was struck. She admitted she went to the
              hospital which I think is sufficient. So, I find [Thompson] guilty
              of battery under count two.




      Court of Appeals of Indiana | Memorandum Decision 73A04-1605-CR-1149 | February 9, 0217   Page 5 of 9
       Id. at 74-76. The trial court sentenced Thompson to three hundred sixty-five

       days in the Shelby County Jail, with all time suspended except for four days,

       two days each of accrued time and credit time. Thompson now appeals.


                                      Discussion and Decision
[9]    We begin by noting that Thompson frames his issue as, “Whether the State

       presented insufficient evidence on the element of intent to support . . .

       Thompson’s conviction for battery resulting in bodily injury, where the

       unintended victim was struck while Thompson was defending himself from

       attack by a third party.” Appellant’s Br. at 4. Specifically, he contends that this

       court should “recognize that the doctrine of transferred intent can be applied in

       a criminal case to exonerate a defendant[, such as Thompson,] who succeeds on

       his claim of self-defense but injures an unintended third-party victim.” Id. at 5.

       Thompson claims this is a case of first impression. Id. The State counters that

       there is no issue of first impression before us. Appellee’s Br. at 7. We agree with

       the State.


[10]   Here, the State did not specifically argue at trial that the doctrine of transferred

       intent applied to the facts of this case, i.e., there is no evidence that Thompson

       struck Jones while attempting to strike Rogers. Moreover, Thompson is

       incorrect in stating that the not guilty finding on Count I reflects the trial court’s

       opinion that Thompson acted in self-defense to protect himself against Rogers.

       Rather, the trial court stated that it had trouble believing the testimony of either

       Rogers or Thompson as to what happened between the two of them, and


       Court of Appeals of Indiana | Memorandum Decision 73A04-1605-CR-1149 | February 9, 0217   Page 6 of 9
       therefore, could not be convinced that Thompson was guilty beyond a

       reasonable doubt of the battery of Rogers. It was on that basis that the trial

       court found Thompson not guilty of Count I. Accordingly, we need not

       address Thompson’s issue as framed.


[11]   Instead we address whether the State presented sufficient evidence to support

       his conviction for Count II, Class A misdemeanor battery resulting in bodily

       injury of Jones. When reviewing a challenge to the sufficiency of the evidence

       underlying a criminal conviction, we neither reweigh the evidence nor assess

       the credibility of witnesses. Suggs v. State, 51 N.E.3d 1190, 1193 (Ind. 2016).

       Instead, we consider only the evidence and reasonable inferences drawn

       therefrom that support the verdict. Id. We will affirm the conviction if there is

       probative evidence from which a reasonable jury could have found the

       defendant guilty beyond a reasonable doubt. Id. “Further, a conviction can be

       sustained on only the uncorroborated testimony of a single witness, even when

       that witness is the victim.” Dalton v. State, 56 N.E.3d 644, 648 (Ind. Ct. App.

       2016) (citing Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012)), trans. denied.


[12]   To convict Thompson of battery resulting in bodily injury, the State was

       required to prove beyond a reasonable doubt that Thompson knowingly or

       intentionally touched Jones in a rude, insolent, or angry manner resulting in

       bodily injury. Ind. Code § 35-42-2-1(d)(1). “Bodily injury” means “any

       impairment of physical condition, including physical pain.” Ind. Code § 35-

       31.5-2-29. A person engages in conduct “intentionally” if, when he engages in

       the conduct, it is his conscious objective to do so. Ind. Code § 35-41-2-2(a). A

       Court of Appeals of Indiana | Memorandum Decision 73A04-1605-CR-1149 | February 9, 0217   Page 7 of 9
       person engages in conduct “knowingly” if he is aware of a high probability that

       he is doing so. Ind. Code § 35-41-2-2(b).


[13]   The evidence and reasonable inferences drawn therefrom that support the

       verdict show that Jones stepped in between Thompson and Rogers to try to

       break up their fight and “calm [Thompson] down.” Tr. at 10, 28-29. Jones

       testified that she was in between them, “but I wasn’t like that close in between

       them,” and described Rogers as standing “far apart on the other side of [her].”

       Id. at 29. Thompson and Rogers were “still throwing words at each other,”

       when Thompson began to argue with Jones. During that argument, Thompson

       “smacked” Jones. Id. at 22. Jones clarified that Thompson did not punch her;

       instead, he hit her on the face with his open hand. Id. As a result of being

       slapped, Jones had a cut on her eye that was “irritating and it was hurting.” Id.

       at 24. Rogers took Jones to the hospital to get treatment for her injury, and it

       was there that Jones described to Officer Cole that her injuries “hurt like hell.”

       Id. at 34. The pain Jones felt as a result of the slap constituted bodily injury.

       See Ind. Code § 35-31.5-2-29 (bodily injury includes physical pain). While

       Thompson questions whether there was sufficient evidence of his intent, we

       find the evidence that Jones and Thompson were in a heated argument, tr. at

       30, and that Jones was not standing in close proximity to Rogers, id. at 29,

       together, allowed the trier of fact to reasonably conclude that Thompson’s

       open-handed slap of Jones’s face was intended for Jones, and therefore,

       Thompson acted knowingly or intelligently. The evidence presented at trial




       Court of Appeals of Indiana | Memorandum Decision 73A04-1605-CR-1149 | February 9, 0217   Page 8 of 9
       was sufficient to support Thompson’s conviction for Class A misdemeanor

       battery resulting in bodily injury of Jones.


[14]   Affirmed.


       Robb, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 73A04-1605-CR-1149 | February 9, 0217   Page 9 of 9